DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                              Election/RestrictionsClaims 1-7, 11-17 & 20 are allowable. Claim 10, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions groups, as set forth in the Office action mailed on 6-21-2021, is hereby withdrawn and claim 10 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.                                                         Allowable Subject Matter
Claims 1-7, 10-17 & 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-7, 10-17 & 20, a primary reason why the claim(s) are deemed novel and non-obvious over the prior art of record to Dehkordi et al. (US-2019/0,078,231, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                       Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cortellini et al. (US-2012/0,208,690) – teaches in ([0010]) a method of forming a ceramic article includes forming a mixture comprising silicon oxynitride (SixNyO, wherein x>0 and 
Zepeda et al. (US-2018/0,187,329) – teaches in ([0039]) a barrier 140 is located in outer zone 134 between first sidewall 122 and second sidewall 126. Barrier 140 extends parallel to a surface of melt 106 and limits movement of melt 106 through outer zone 134 towards inner zone 138. Accordingly, barrier 140 forms a horizontal barrier that limits melt 106 flowing from outer zone 134 into inner zone 138. Barrier 140 includes quartz pieces or more broadly bodies 142 and gaps 144 defined between bodies 142.  Highlighting, that these support are understood to be a feature of the crucible after molding and fabrication of crucible is complete. Whereas the peg are used in the actual mold and fabrication of the crucible itself, as a means to form the openings within the resulting crucible. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 730 AM-530 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                                                                                                                                                                                        

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715